Citation Nr: 0020025	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-00 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left shoulder.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

3.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

4.  Entitlement to service connection for sinusitis.  

5.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for arthritis of the knees. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1969.

This appeal arises from a January 1998 decision by the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO).  Service connection for a knee condition had 
been denied in an unappealed rating action in March 1980. 


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
arthritis of the left shoulder is not plausible.  

2. The claim of entitlement to service connection for 
degenerative joint disease of the cervical spine is not 
plausible.

3. The claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine is not 
plausible.

4. The claim of entitlement to service connection for 
sinusitis is not plausible.

5.  The RO originally denied entitlement to service 
connection for a knee condition in a March 1980 rating 
decision.  The veteran was notified of this decision but did 
not appeal.

6.  Evidence obtained since the March 1980 rating decision 
does not bear directly and substantially upon the specific 
matter under consideration, and by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim regarding the denial of service connection for 
arthritis of the knees.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for arthritis of the left shoulder.  
38 U.S.C.A. § 5107(a) (West 1991). 

2.  The veteran has not submitted a well-grounded claim for 
service connection for degenerative joint disease of the 
cervical spine.  38 U.S.C.A. § 5107(a).

3.  The veteran has not submitted a well-grounded claim for 
service connection for degenerative joint disease of the 
lumbar spine.  38 U.S.C.A. § 5107(a).

4.  The veteran has not submitted a well-grounded claim for 
service connection for sinusitis.  38 U.S.C.A. § 5107(a).

5.  The evidence submitted since the RO denied service 
connection for a knee condition is not new and material.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

6.  The March 1980 rating decision denying service connection 
for a knee condition is final, and the claim is not reopened.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 3.104(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records were the only documents 
before the RO at the time of the March 1980 rating decision.  
They include the May 1966 entrance examination report, which 
indicates that the veteran had had sinus and hay fever prior 
to service.  The examination section is negative for findings 
regarding left shoulder, spinal, knee or sinus conditions.  
Treatment notes dated in June and July 1967 reveal that the 
veteran was given prescriptions for sinus trouble.  In March 
1968 he complained of a long history of recurrent nasal 
congestion that was not consistent with allergic rhinitis.  
The impression was upper respiratory infection.  

In May 1968 the veteran sought treatment for his left 
shoulder, having injured it a month and a half earlier.  The 
X-ray was normal and the impression was muscle strain to the 
left shoulder.  An October examination revealed that the 
joint was within normal limits with full range of motion 
without crepitus.  The impression was sprained deltoid.  

A November 1968 treatment note contains an impression of 
allergic rhinitis.  A November 1968 orthopedic consultation 
report states that the veteran had pes planus but was 
required to run three miles a night.  The report states that 
the only way to ensure that he was put on light duty was to 
medevac him out of Vietnam.  A December 1968 narrative 
summary states that he was medevaced from Vietnam and 
admitted for pes planus.  While hospitalized he was given 
Dimetapp for his sinusitis.  The consultation report and the 
narrative summary are negative for evidence of a knee 
condition.  The narrative summary is also negative for 
complaints regarding sinuses when the veteran was discharged 
from the hospital.

The examination segment of the May 1969 separation 
examination report is negative for complaints, symptoms or 
findings regarding shoulder, spine, knee or sinus conditions.  

Service connection for a knee condition was denied in a March 
1980 rating decision.  The veteran was notified of the 
decision and did not appeal.  

Post-March 1980 Evidence

An October 1984 VA Agent Orange worksheet states that the 
veteran complained of left shoulder pain that was the result 
of an accident at work and that he was under the care of the 
company's neurologist.  

A November 1992 VA treatment note includes a complaint of low 
back pain after a motor vehicle accident the previous month.  
In May 1994 he had no complaints other than back pain.  A 
December 1996 VA X-ray found mild degenerative joint disease 
at C6-C7 and minimal osteophytes from C3 through C6.

In February 1997 an apparent new irregular tissue growth was 
noted on the veteran's left nasal septum.  A February 1997 VA 
discharge summary states that a computerized tomography (CT) 
scan revealed chronic sinusitis in the right maxillary region 
and some chronic changes in the ethmoid sinuses.  The summary 
is negative for an opinion regarding the onset of the 
sinusitis.  

During treatment in March 1997 the veteran related having a 
history of nose problems 'all his life'.  The assessment was 
sinusitis v. rhinitis (rule out allergic rhinitis).  An April 
1997 follow-up note regarding the sinusitis contains an 
assessment of rhinitis with post nasal drip/nasal pressure.  
A July 1997 treatment note indicates that a septoplasty 
(functional endonasal sinus surgery or FESS) was performed in 
June 1997. 

An October 1997 VA treatment note states that the veteran 
related that he had originally injured his shoulder in 
service and had re-injured it several times since.  

The report of a November 1997 VA examination reflects that 
the veteran reported nasal drainage and congestion since the 
mid 1960s.  The diagnosis included intermittent rhinitis and 
sinusitis since the 1960s with surgeries in 1983 and 1997.  
There was no sequela or complications from the surgeries.

During a November 1997 VA orthopedic examination the veteran 
stated that he had been medevaced from Vietnam secondary to 
knee and foot conditions.  He related that he had injured his 
back and knee during Airborne School and had been laid up for 
two or three weeks.  He re-injured his back and knees in a 
parachute landing in Vietnam.  He had a lumbar laminectomy 
performed in 1986.  He complained of shoulder pain.  

The examination revealed limitation of motion of the cervical 
spine and some limitation of motion of the lumbar spine.  
Slight tenderness was noted at the L5-S1 level near the 
veteran's surgical scar.  A degenerative joint process was 
noted in the left shoulder as well as limitation of motion.  
No muscle atrophy was noted along the spine.  Flexion of the 
knees was slightly limited and crepitus was noted.  The 
examiner noted degenerative changes at L5 and S1 and that the 
left shoulder X-ray revealed degenerative joint disease with 
probable multiple subchondral cysts on the left shoulder.  
Mild diffuse degenerative joint disease was noted from C3 to 
T1.  

The X-rays of the veteran's knees were negative for evidence 
of joint space narrowing or abnormal calcification.  The 
radiologist's impression was small suprapatellar effusion of 
the right knee, no fracture or dislocation.

The examiner's diagnoses were status post laminectomy, 
degenerative joint disease of the lumbar spine with mild 
radiculopathy; normal range of motion of the knees preserved 
without evidence of degenerative joint disease; mild 
degenerative joint disease of the cervical spine with mild 
loss of range of motion and radiculopathy to the left 
shoulder and degenerative joint disease of the left shoulder 
with moderate loss of range of motion and moderate loss of 
strength.  Although the examiner felt that the conditions 
observed were interrelated, the report is negative for a link 
between the conditions and the veteran's active service.  It 
is noted that the report has a diagnosis of "degenerative 
joint disease of the knees bilaterally" that has been 
crossed out and a handwritten note added that states that 
there was negative evidence of degenerative joint disease of 
the knees. 

A December 1997 medical certificate states that the veteran's 
history includes a small suprapatellar effusion of the right 
knee.  The certificate is negative for evidence of arthritis 
of either knee.

A February 1998 Statement in Support of Claim from the 
veteran states that it had been determined that paratroopers 
are prone to arthritis.  The veteran added that he was 
removed from the paratroopers because of his knee condition.

A May 1998 VA treatment note states that the veteran came 
down with back pain after a motor vehicle accident that 
March.  He had had back surgery due to a work-related 
accident in August 1986.  He was seeing a private doctor for 
his workmen's' comp-related condition.  The veteran was 
examined and Indocin was prescribed.  The examination of his 
nose revealed erythema and edema on the right; the assessment 
was rhinitis.  

The veteran submitted the following with a waiver of agency 
of original jurisdiction consideration: copies of portions of 
his service medical records and service administrative 
records; a May 2000 Privacy Authorization Form from the 
veteran that states that the Social Security Administration 
had recognized his back injury and that two VA doctors had 
told him that it was not unusual to develop back, leg and 
foot problems from serving in an airborne unit and treatment 
records dated from January 1979 to June 1999 from M. 
Herriford, M.D., that are negative for opinions linking any 
of the conditions at issue to the veteran's active service.  

Analysis

Service Connection

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464 
(1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  Where 
the determinative issue involves a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Grottveit v. 
Brown, 5 Vet.App. 91 (1993).

In the present case there is no evidence of degenerative 
joint disease of the cervical or lumbar spine or arthritis of 
the left shoulder during service.  There is no medical 
evidence indicating that the veteran had degenerative joint 
disease or arthritis during his active service and there are 
no medical opinions linking any current degenerative joint 
disease or arthritis to his service.  The veteran's statement 
that paratroopers are prone to arthritis is not sufficient to 
make the claim well grounded.  Grottveit.  

Regarding the veteran's sinusitis, the service medical 
records indicate that he had sinus problems before service 
and they are negative for medical evidence or a medical 
opinion that any sinus problems were aggravated during 
service.  Similarly there are no post-service probative 
medical opinions that indicate that the veteran's sinusitis 
had its onset during or was aggravated by his service.  The 
Court has stated that a medical opinion based entirely on a 
claimant's historical account of his medical and service 
background lacked probative value.  Reonal v. Brown, 5 Vet. 
App. 458 (1993).  The November 1997 VA examination report 
does not associate chronic sinusitis with the veteran's 
active service and is based only on the veteran's historical 
account at that time in indicating that sinusitis had existed 
since the 1960's, as contrasted with the history provided by 
the veteran in March 1997, indicating nose problems 
throughout his life.  Therefore, the November 1997 VA 
examination report is not probative medical evidence to 
provide a nexus between any post service sinusitis and active 
service.

Since there is no medical evidence or medical opinions 
linking the veteran's degenerative joint disease or arthritis 
to service, his service connection claims for degenerative 
joint disease of the cervical and lumbar spine and arthritis 
of the left shoulder are not well grounded and must be 
denied.  Since there is no medical evidence of onset or 
aggravation of the veteran's sinusitis during service, or 
relating post service sinusitis to service this claim must 
also be denied as not well grounded.  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  To wit, the 
RO denied the veteran's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet.App. 425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims for entitlement to service connection for cervical and 
lumbar arthritis, left shoulder arthritis or sinusitis.  See 
Robinette at 77-78.  Essentially, the veteran needs evidence 
establishing the conditions in active service, or medical 
evidence of a causal link between his current conditions and 
his period of active service.

New and Material Evidence

The Board finds that the March 1980 rating decision denied 
service connection for a knee condition, a term that is so 
sweeping that the current claim of service connection for 
arthritis of the knees is included in the original claim.  
Therefore the issue is one of new and material evidence, 
rather than one of service connection for arthritis of the 
knees.

The Board notes that the January 1998 rating decision, the 
February 1998 statement of the case and the April 1998 
supplemental statement of the case indicate that there is VA 
medical evidence that demonstrates that the veteran has 
arthritis of the knees.  However, the November 1997 X-ray 
report clearly indicates that the veteran had no degenerative 
joint disease of the knees; he merely had a small 
suprapatellar effusion of the right knee.  The November 1997 
orthopedic examination report, however, has a diagnosis of 
"degenerative joint disease of the knees bilaterally" that 
has been crossed out and a handwritten note states that there 
was negative evidence of degenerative joint disease of the 
knees.  A December 1997 VA medical certificate notes a 
history of effusion but is negative for mention of any 
findings or history of arthritis of the knees.  However, 
since the X-ray report, the examination report and the 
medical certificate clearly deny the presence of degenerative 
joint disease in the knees, the Board finds that there is no 
current evidence of arthritis of the knees.

When a claim is disallowed, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 5108 (1991).  If 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

In Elkins v. West, 12 Vet App 209 (1999), it was held that 
the decision of the Federal Circuit in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), requires the replacement of the 
two-step Manio test with a three-step test.  First it must be 
determined whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a). Second, if new and 
material evidence has been presented, it must be determined 
whether, based upon all the evidence of record in support of 
the claim, the claim as reopened is well grounded.  Third, if 
the claim is well grounded, it may then be evaluated on the 
merits, but only after fulfilling the duty to assist.

In Hodge v. West, 155 F.3d 1356 (1998), the Court of Appeals 
for the Federal Circuit replaced the previous standard for 
reopening a final decision on the basis of new and material 
evidence. 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The evidence submitted since the March 1980 rating decision 
includes VA treatment reports, a November 1997 VA X-ray 
report, VA examination reports, the May 2000 Privacy Act 
form, treatment notes from Dr. Herriford and the statements 
by the veteran.  These items are new in that they were not 
before the RO in March 1980.  However, the VA and private 
medical documents are not material as none of them indicate 
that the veteran currently has arthritis of the knees.  The 
November 1997 X-ray report, the November 1997 VA orthopedic 
examination report and the December 1997 VA medical 
certificate are negative in that they clearly indicate that 
there is no arthritis in the veteran's knees.  The veteran's 
statement that he was removed from the paratroopers because 
of his knees is new but is not material because it is 
completely contradicted by the medical evidence and because 
he is not qualified to offer a medical opinion.  Grottveit.

Although the veteran asserts that he has arthritis of the 
knees and that it was caused by active service, he has 
submitted no medical evidence to substantiate his claim.  
While the veteran is competent to provide an account of his 
symptoms, "the capability of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge".  Espiritu.  None 
of the medical evidence submitted since the March 1980 rating 
action establishes the presence of arthritis in the veteran's 
knees.  

Thus, the additional evidence, while new, is not material, 
and even if viewed in the context of all the evidence, both 
new and old, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Therefore, after a careful and thorough review of the record, 
it is concluded that the evidence is not material to reopen 
the claim.  Hodge.

Although the Board has adjudicated the veteran's claim for 
service connection for arthritis of the knees on the basis of 
whether new and material evidence has been received and the 
RO adjudicated it de novo, the veteran has not been 
prejudiced.  This is so because the RO's adjudication on a de 
novo basis accorded the veteran greater consideration than 
the current adjudication on the basis of whether new and 
material evidence has been submitted.  Bernard v. Brown, 4 
Vet. App. 384 (1993).


ORDER

Evidence of a well grounded claim for service connection for 
arthritis of the left shoulder not having been submitted, the 
appeal with respect to this issue is denied. 

Evidence of a well grounded claim for service connection for 
degenerative joint disease of the cervical spine not having 
been submitted, the appeal with respect to this issue is 
denied.

Evidence of a well grounded claim for service connection for 
degenerative joint disease of the lumbar spine not having 
been submitted, the appeal with respect to this issue is 
denied.

Evidence of a well grounded claim for of service connection 
for sinusitis not having been submitted, the appeal with 
respect to this issue is denied.

New and material evidence has not been submitted to reopen a 
claim for service-connection for arthritis of the knees, and 
the appeal with respect to this issue is denied. 



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

